Title: To James Madison from Richard Söderström, 26 March 1806 (Abstract)
From: Söderström, Richard
To: Madison, James


                    § From Richard Söderström. 26 March 1806, Washington. “I have the honor to address you on a Subject well known to you the Situation of the owners of the Brign. Henrick and Her Cargo, after the very able report and Statement of facts exhibited by you, in which the propriety of Compensation has been so Clearly and honorably urged, I shall not trespass on your important time by detailing the Case—permit me Sir, on Account of the deep Interest my Employers have at Stake, to know if a Suit is instituted against Captn. Tingey if the United States will employ Council on their behalf to defend the right of Capture and Sale. A Judicial decision of the Supreme Court by putting the Question of right at rest, would most probably result in Congress assenting to paying the proceeds, If the Capture is Illegal. Your known Sence of Justice will readily acquiece in this request, If official duty does not interpose, which with great deference I presume can’t be the Case. My object is on behalf of the owners or concerned, to institute an Action of trover against Captn. Tingey to try the right of Capture and Sale, to be defended by the United States, this made Simple and easy of adoption, and the proportion, to which I solicit an answer grows out of the peculiar circumstances of the Case, and an anxious wish that full and adequate Justice should be done.”
                